Order unanimously affirmed, with costs. Memorandum: The city is in error in its contention that the Commissioners of Appraisal awarded $18 per square foot for the land. The record shows that the award was at the rate of $11 per square foot, and Special Term properly confirmed the award (Matter of Huie, 2 N Y 2d 168). The grant of 5% additional allowance was within the proper discretion of Special Term (see Matter of Dodge v. Tierney, 40 A D 2d 936). (Appeal from order of Onondaga Special Term in condemnation proceeding.) Present—Marsh, J. P., Witmer, Moule, Cardamone and Henry, JJ.